NUMBER 13-07-00574-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

______________________________________________________________
 
JOEL SAENZ, 	Appellant,

v.


CITY OF KINGSVILLE,	Appellee. 
	____________________________________________________________

On appeal from the 105th District Court of Kleberg County, Texas.

______________________________________________________________

MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam 

	On March 24, 2008, pro se appellant filed a brief which was marked "received"
because it did not comply with Tex. R. App. P. 38.1.  The appellant's amended brief was
due on June 2, 2008.  On November 21, 2008, the Clerk of the Court notified appellant that
an amended brief had not been timely filed and that the appeal was subject to dismissal
for want of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1), unless within
ten days from the date of receipt of this letter, appellant filed an amended brief in
compliance with Tex. R. App. P. 38.1.  Appellant subsequently filed an amended brief on
December 1, 2008.  The brief failed generally to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 9.4, 38.1. 
	On February 2, 2009, the Clerk of the Court notified appellant that the amended 
brief did not state concisely and without argument the facts pertinent to the issues or points
presented as required by Texas Rule of Appellate Procedure 38.1(d); did not contain a
clear and concise argument for the contentions made, with appropriate citations to the
authorities and to the record; and did not contain an appendix as required by Rule 38.1(j). 
Appellant was directed to file an amended brief in compliance with the Texas Rules of
Appellate Procedure within ten days of the date of the letter, and notified that if the Court
received another brief that did not comply, the Court may strike the brief, prohibit appellant
from filing another, and proceed as if appellant had failed to file a brief, under which
circumstances the Court may affirm the judgment or dismiss the appeal.  See id. 38.9(a),
42.3(b),(c).  
	On February 12, 2009, the appellant filed a letter which states he is not an attorney,
cannot find an attorney, does not know the law, and feels threatened by the wording of the
letter sent to him on February 2, 2009.  The appellant did not file an amended brief
following the Clerk's letter of February 2, 2009.  The amended brief filed on December 1,
2008, fails to comply with the Texas Rules of Appellate Procedure. See i.d. 9.4, 38.1.
Specifically, appellant's amended brief does not contain facts pertinent to the issues or
points presented, does not contain citations to the record and to appropriate legal
authorities, and does not contain an appendix.     
	A pro se litigant is held to the same standard as licensed attorneys and must comply
with applicable laws and rules of procedure.  Strange v. Cont'l Cas. Co., 126 S.W.3d 676,
677 (Tex. App.-Dallas 2004, pet. denied).  Accordingly, the appeal is DISMISSED FOR
WANT OF PROSECUTION.  See Tex. R. App. P. 38.8(a), 42.3(b). 
									PER CURIAM

Memorandum Opinion delivered and
filed this the 12th day of March, 2009.